Case 2:18-cv-01582-CKJ Document 40-3 Filed 11/27/19 Page 1 of 3




          EXHIBIT C
     4           Case 2:18-cv-01582-CKJ Document 40-3 Filed 11/27/19 Page 2 of 3
                                                                                                                             No, 4350         P.   1/2
Jan,     3    2017       4:26PM



                                                                           Te.Erripla: 'e.e.    tsfe-ase cam .1567 the felibWiet infornintietit          ..   ,




          University of Washington Medical centers                         Name:            /ger               4 /R"-Zy e ,1Elksoedivs,
     Family and Medical Leave Certification                                Dept.: S-frore             re_,,fk4                                                    :




          of Health Care Provider for                                      Employee Phone:
       Personal Serious Health Condition                                   Employee email:          m.3-eRN2-- e ow 910
                                                                               HarborvIew Medical Center             o   LJW Medical Canter
To Employee: Complete the upper right corner of this page                  Hu an Resources Operations Office         Human Resources Operations Office
and arrange for your health care provider to complete the                  325 Ninth Avenue                          195914E Pacific
remainder' of the form. Return the completed form as                       Box 359715
                                                                                                                     Room 8B1S0, Box 356054
                                                                                                                     Seattle, WA 98195
soon as possible, but no later than 15 calendar days                       Seattle, WA 98101- 2499
                                                                                                                     Phone: (206) 598-6116
                                                                           Phone: (206).749-9220
after the date you receive it. Return it to the appropriate                                                          Fax: (205) 598.410
                                                                           Fax: (206) 714-9955
office indicated In the space to the right. Contact this office            Or, send Ken to: 141.4CFMtMitmeciu        Or, send scan to: LIWMCFNIAtkiKetiu
                                                     completed
you believe that you will not be able to return the
form within the specified time period.


                                                               work schedule under the PIMA for a health
Our employee is requesting leave from work and/or a modifiedthat  we can process our employee's leave
condition. Please provide the Information requested below so      relate to our employee's request to take
request. Only provide information regarding the condition(s) that
leave or adopt a modified work schedule.
                                                                                             other entities covered by GM 77tIe .11 from requesting or
The Gene& informetion NondiscriminationAct of 2008(6f1114)pnohibile employers and                                                                   lax, eve
inquiring gene& lilformatfon of ea Mdlytchrel or family   member   of the btdrIladel, except as sPecilicallYallowed by this law To comply WO this
                                                                                 this fewest for  medical  Information, 'Genetic Informadon' oe defined by
are asking that you not proWde anygenetic Mformatton results when resporeng to
                                                                    of on individuals or fed hernernbe/S' genetic tests, the fad That an Indtvidual eran
G7IV4 lnc/udesalr fridividllesc fernily medical histoig, the                                                                                     fan*
Inctivicidal:e family member evwht or received  genetic  services, and genetic Information of a fetus carded by an Individual or an hItiMatiM
                                            indiyatal er family member    redYvino  assisUfre  reproductive set0Ces,
member or an embryo lawfully held by an
                                                                                                 to be off work and/or to work a reduced or intermittent
Describe the medical facts related to the condition(s) that require our employeecontinuing treatment or therapy):
                                                 symptoms, diagnosis, or any plan for
work schedule (medical facts may include

       P4-      Ark 5 GMT OAMIA                                  j irbetmL           oliso-Aev-                       is uivoilvvin
                            4c..cs-eNrs.
                       kfr( ---r-1-(k-tockpAL                               4p                 fvissep

                                                                           residential medical care facility? Yes Li No
Was your patient admitted for an overnight stay In a hospital, hospice, or
If yes, dates of admission:


Date(s) you treated patient for this condition:
                                                              047 \Ito               tvzseA                                                 RECEPipz

                                               visits at least twice per year due to the condition? Yes ft31;o
Will your patient need to have treatiment
                                                                                                           Yes ia`flo 0
Was medication, other than over-the-counter medication, prescribed?                                                              Ha,le             ?It:SOUR
                                        health care provicier(s) for evaluation or treatment?              Yes 12f No    0
Was your patient referred to other

If yes, describe the nature and expected duration of the treatments:
                                               610.0(                      V- 4re-6                              vd-eLVILf




                             tedllaicfpacf
Expected date of delivery:                        Expected dates of your patient's physical incapacity due to pregnancy and delivery (not
                                                  parental leave):

Planned C -Section? Yes Cl No [3                  From (date):                              lea (date):

p.ev 3t2e16




                                                                         Buell Realtime Reporting                                                     UVVM B002922
                                                                               206-287-9066
    4          Case 2:18-cv-01582-CKJ Document 40-3 Filed 11/27/19 Page 3 of 3

                      4:27PM                                                                                       No, 4350        P,   2/2
Jan.    3.   2.017




                                                                                                          We know that health
Several (if the following questions rile about the frequency or duration of a condition or treatment. questions, being as
conditions can vary or change over time, so please        provide your best estimate in reepOnee to these
                                                                                                                           to
specific: .as you can, Using resrrary such as "lifetime," "unknown," or 'iruieternainote may not be specific enough for us
determine Nave eligibility fur our employee under the Family and Medical Leave Act.
Curiatuoide Leave:
                                                                                                                             Yesi/No
Will your patient be incapacitated for a single, continuous period of time Including time for treatment and recovery?
If yes, estimate the beginning and ending dates for the period of Incapacity:

From (date):               2                         to (date):
                                                                                                   0-Q0,43     44044
   termittent Leavy;;
                                                                                                                Yes LI No 0
Will the condition(s) cause episodic flare-ups that prevent your patient from performing hisiher job functions?
if ye,s, please explain:

                                                                            medical coacIltioivestlifiat the frequency of flare-tipS and the
:Based upon youripatIent's medical history arid your knowledge of the
duration of related incapacity that the patient:        have over the next 6 months (e.g., 1 time per 3 months, 2 days per episode)

Frequency,:                titne(s) per             week(s) -or-            month(s)
AND
Duration;                  hours or             days) per episode
From (date);                                              to (date).

Appointments;
Are follow-up and/or periodic treatment appointments medically-necessary' for
                                                                              your patient? YeS 0 No
if yes, :describe the anticipated treatment6ehedule and any treatment recovery period(s):                           cierxwEEJ
                                                                              -
                                                uk.
Will there be a need for planned medical appointments and/or absences?
                                                                       Yes 0 f              c3.


Frequency:.- time(s) per                      week(s) -or-          month:(s)
                                                                                                                             PliSOURCES
AND
                                                                                                             MOM
Duration:                  hours or             day(s) per episode
Fruit (date):                                             to (date):

Iftwitieed/Modifted Work Schedule:'
                                                                                                  week due to tEiPitiMga(NiagOghigi
Will your patient require a reduction In or modification of the amount of time worked per
                                                                                                               Oveilake Meclleai tonic
any time for treatment and recovery? Yes El Nolc4.---
                                                                                                                  Downtown Bellevue
If yes, describe the reduced or modified work schedule that you believe is medically necessary!
                                                                                                             400 IOBUI Ave NE, Suite 100
                                                                                                                Bellevue, WA 98004
                                                                                                     te): P 425-635-8350  F 425.835-635
This work schedule needs to. be in place from       (date);

                 .0            OrittO Oft   .   OggAgOlflP g:        .. .

Name (please print}            -,Airl-A1C4 \S\                                      Pec

Business Address                                                                    hone




Health care Provider Signature (required)                                                               Date



Rev 3,1Z06




                                                                                                                                          UWM B002923
